Citation Nr: 0823084	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-22 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a colon disorder, 
status post lower anterior resection, including secondary to 
inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran is seeking service connection for a colon 
disorder, status post lower anterior resection.  
Specifically, he claims that this condition is secondary to 
his inservice exposure to herbicides, including Agent Orange.

Based upon its review of the veteran's claims folders, the 
Board finds that there is a further duty to assist the 
veteran with his claim herein.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McClendon observed that the 
third prong, which requires that the evidence of record 
"indicates" that the claimed disability or symptoms "may be" 
associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83. 
  
A review of the veteran's service medical records revealed 
treatment for lower abdominal and stomach pain in July 1966.  
The records at that time noted his history of extreme 
nervousness for the past two months, and upper abdominal pain 
aggravated by running for the past two weeks.  A treatment 
report, dated in June 1966, noted that he denied any change 
in his bowel movements or urinary habits.  Physical 
examination of the abdomen revealed normal bowel sounds.  
Rectal examination revealed generalized tenderness, no 
masses, and brown stool.  The report concluded with an 
impression of splenic flexure syndrome, anxiety, and viral 
bronchitis.  His report of separation, performed in September 
1967, noted that his anus and rectum were normal.  

In December 1995, the veteran sought treatment for complaints 
of abdominal pain and rectal bleeding for the past week.  A 
colonoscopy was performed and revealed severe diverticulosis 
and colo-colo fistula in the sigmoid colon.  The veteran 
subsequently underwent a low anterior resection and 
incidental appendectomy in January 1995.  

The report of a subsequent colonoscopy, performed in February 
2003, revealed multiple large and narrow mild diverticula 
without bleeding or inflammation.  There were also more 
diverticular in the left side of the colon, and no evidence 
of any anastomotic stricture.

Given his inservice treatment and diagnosis of splenic 
flexure syndrome, along with the evidence of his post service 
history of treatment for a colon disorder, the Board 
concludes that a VA examination is necessary to ascertain 
whether the veteran's current colon disorder is related to 
his military service.



Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
the source of any medical records that 
pertain to his colon disorder, status 
post low anterior resection, since his 
discharge from the service.  The Board is 
particularly interested in evidence of 
treatment for a colon disorder prior to 
December 1994.  Subsequently, the RO must 
make arrangements to obtain all records 
of treatment or examination from all 
sources listed by the veteran.  All 
information obtained must be made part of 
the file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  The veteran and his 
representative must be informed as to the 
result of these efforts.  The veteran 
must then be given an opportunity to 
respond.

2.  Thereafter, the RO must make 
arrangements to provide the veteran with 
the appropriate examination to determine 
the etiology of his current colon 
disorder, status post lower anterior 
resection.  The claims file must be made 
available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  
Thereafter, based upon review of the 
service and post service medical records, 
the examiner must provide an opinion as 
to whether the veteran's current colon 
disorder, status post low anterior 
resection, was related to his military 
service, including his insevice treatment 
for splenic flexure syndrome.  If such a 
determination cannot be made without 
resort to speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).   In 
the event that the veteran does not 
report for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to his last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

4.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The RO must then readjudicate the 
claim on appeal and, thereafter, if the 
claim on appeal remains denied, the 
veteran and his representative, if any, 
must be provided a supplemental statement 
of the case.  After the veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




